ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed 05/26/2022. Claims 1, 7-8, 21, and 25 have been amended and claims 33-34 are new. Claims 1-9 and 12-34 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments filed 05/26/2022, with respect to claims 1-9 and 12-34 regarding the 103 rejections have been fully considered and are persuasive. 

Examiner’s Statement for Reasons for Allowance
Claims 1-9 and 12-34 are allowed. 
The following is an examiner’s statement for reasons for allowance: 
The closest prior art of record – U.S. Patent Application Pub. No. 2013/0006666 A11 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”), U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and U.S. Patent Application Pub. No. 2010/0010427 A1 (hereinafter “Yu et al.”) – does not teach the invention in the particular combination as claimed in the independent claims; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious, specifically the disclosure of: “… without instruction from a centralized server by after receiving a request to perform a renal failure treatment for a patient in a logic implementer of a selected one of the medical devices, compare, via the logic implementer a most recent time stamp of prescription input parameters related to the patient at the selected medical device to time stamps of prescription input parameters related to the same patient at the other medical 2Appl. No. 15/571,965 Response to Office Action of March 18, 2022 devices, determine a most recent time stamp in one of the other medical devices, select the prescription input parameters corresponding to the most recent time stamp from the other medical device, and locally store in the selected medical device the prescription input parameters corresponding to the most recent time stamp to perform the renal failure treatment for the patient …,” as recited in independent claim 1 and as similarly recited in independent claims 21 and 25. Dependent claims 2-9, 11-20, and 22-34 are hereby indicated as being allowed for at least the same rationale applied to the independent claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626